DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive. The Examiner respectfully disagrees with Applicant’s assertions that the prior art does not teach “wherein the pressure value is increased continuously and the enlarged pressure display region is smaller than and within a default pressure display region”. As noted in the Advisory Action mailed on 08 December 2020, Kim shows an outer boundary (default pressure display region) where the hashed line circles (the current pressure value) remain smaller than and within the outer boundary (See; Figs. 68-74). Further the pressure value is the pressure that the user is currently inflicting on the touch panel. It can be shown by both references that when the user is prompted to increase pressure, that the user must do so in a continuous manner to reach the higher pressure value. Thus any increase in pressure by the user would be a continuous increase in pressure. For example, in Alameh, feedback is provided to the user to increase the pressure being applied, where when the user increases the pressure there would be a continuous increase in the pressure value. Further, Kim teaches that the user will continuously increase their pressure to hit the preregistered pressure points (See; Figs. 68-74). Further the pressure value being increased continuously is not the same as the displayed animation effect increasing continuously. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16 and 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Alameh et al (2014/0176332) (herein “Alameh”) in view of Kim et al (2012/0274662) (herein “Kim”).	In regards to claim 1, Alameh teaches a method of collecting fingerprints, the method being implemented by an electronic device configured for in-display fingerprint identification and comprising: when a touch operation on a fingerprint detecting region in a display screen of the electronic device is detected, detecting a pressure value for the touch operation (See; Fig. 6, step 602); and when the pressure value is less than a preset pressure threshold (See; Fig. 6, step 604 for identifying a target pressure), outputting pressure prompt information for the pressure value, wherein the pressure prompt information indicates that the pressure value is less than the preset pressure threshold and prompts to increase in order for increasing the pressure value (See; Fig. 6 step 610, p[0056] for providing feedback indicating to the user whether the pressure applied needs to be increased or decreased), and wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen (See; p[0033], p[0056]-p[0059] for all types of pressure prompt information including audio, visual and vibration prompts. “For example, one color can be used to indicate that greater than the target pressure is being applied to the sensor structure 200, and a different color can be used to indicate that less than the target pressure is being applied to the sensor structure 200”); wherein the pressure value is increased continuously (See; Fig. 6 610 where the user will be indicated to increase pressure if less than the target pressure. Where any increase in pressure would be a continuous increase in pressure between the current pressure and the target pressure). Alameh fails to explicitly teach wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen comprising: displaying a pressure display region for the pressure value: and when the pressure value detected is increasing, enlarging the pressure display region with an increase of the pressure value to present an animation effect of enlarging the pressure display region where the enlarged pressure display region is smaller than and within a default pressure display region.	However, Kim teaches wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen comprising: displaying a pressure display region for the pressure value: and when the pressure value detected is increasing, enlarging the pressure display region with an increase of the pressure value to present an animation effect of enlarging the pressure display region (See; Figs. 9-11 p[0076]-p[0077] where the user’s touch pressure to the content displayed directly effects how much the content is zoomed in or zoomed out. Also see Figs. 68-71 p[0137]-p[0140] where a pressure animation is displayed to the user to indicate how much pressure should be applied to the display, where the rings increase or decrease based on the amount of pressure applied); wherein the pressure value is increased continuously (See; Figs. 68-74 where the user will continuously increase their pressure to hit the preregistered pressure points) and the enlarged pressure display region is smaller than and within a default pressure display region (See; Figs. 68-74 for an outer boundary (default pressure display region) where the hashed line circles (the current pressure value) remain smaller than and within the outer boundary).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Alameh’s color changing animation based on pressure to Kim’s image zooming animation based on pressure as another means of indicating the amount of pressure to the user through visual means. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the animation above as a mere design choice based on the specific device that it will be used for.	In regards to claims 2, 9 and 16, Alameh teaches wherein outputting pressure prompt information for the pressure value further comprises at least one of: displaying text prompt information; displaying the pressure value; playing voice prompt information; and outputting a vibration prompt (See; p[0033], p[0056]-p[0059] for all types of pressure prompt information including audio, visual and vibration prompts). Kim further shows in Fig. 68 an additional text prompt. 	In regards to claims 4, 11 and 18, Alameh teaches wherein outputting pressure prompt information for the pressure value further comprises: prompting a threshold value that indicates the preset pressure threshold by a text prompt, a voice prompt, or an animation prompt (See; p[0033] where the target pressure may be indicated on display as well as if the pressure is above or below the target pressure. Also see Figs. 68-71 p[0137]-p[0140] of Kim, where a pressure animation is displayed to the user to indicate how much pressure should be applied to the display, where the rings increase or decrease based on the amount of pressure applied).	In regards to claim 5, 12 and 19, Alameh teaches wherein playing the prompt animation further comprises: displaying a default pressure display region associated with a threshold value of the preset pressure threshold (See; p[0033] and p[0059] where the target pressure may be indicated on display). Alameh fails to explicitly teach wherein during a process of enlarging the pressure display region, a display area of the default pressure display region is unchanged.	However, Kim teaches wherein during a process of enlarging the pressure display region, a display area of the default pressure display region is unchanged (See Figs. 68-71 p[0137]-p[0140] of Kim, where a pressure animation is displayed to the user to indicate how much pressure should be applied to the display, where the rings increase or decrease based on the amount of pressure applied. Where the rings of the default pressure is left unchanged).	In regards to claims 6 and 13, Alameh teaches when the pressure value is greater than or equal to the preset pressure threshold, collecting fingerprint information on the fingerprint detecting region; and identifying the fingerprint information to obtain an identification result (See; Fig. 6, step 612 and p[0061]).	In regards to claims 7 and 14, Alameh teaches based on the identification result, performing at least one of: an unlocking operation; and a payment operation (See; p[0001] where fingerprint authentication is used to gain access (unlock) systems or devices).See; Fig. 10 for a display system 1024, processor system 1004 and memory devices 118); wherein the processor-executable instructions cause the processor to perform: when a touch operation on a fingerprint detecting region in the display screen of the electronic display is detected, detecting a pressure value for the touch operation (See; Fig. 6, step 602); and when the pressure value is less than a preset pressure threshold, outputting pressure prompt information for the pressure value, wherein the pressure prompt information indicates that the pressure value is less than the preset pressure threshold and prompts to increase the pressure value (See; Fig. 6 step 610, p[0056] for providing feedback indicating to the user whether the pressure applied needs to be increased or decreased); and wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen (See; p[0033], p[0056]-p[0059] for all types of pressure prompt information including audio, visual and vibration prompts. “For example, one color can be used to indicate that greater than the target pressure is being applied to the sensor structure 200, and a different color can be used to indicate that less than the target pressure is being applied to the sensor structure 200”); wherein the pressure value is increased continuously (See; Fig. 6 610 where the user will be indicated to increase pressure if less than the target pressure. Where any increase in pressure would be a continuous increase in pressure between the current pressure and the target pressure). Alameh fails to explicitly teach wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen comprising: displaying a pressure display region for the pressure value: and when the pressure value detected is increasing, enlarging the pressure display region with an increase of the pressure value to present an animation effect of enlarging the pressure display region; wherein the enlarged pressure display region is smaller than and within a default pressure display region.See; Figs. 9-11 p[0076]-p[0077] where the user’s touch pressure to the content displayed directly effects how much the content is zoomed in or zoomed out. Also see Figs. 68-71 p[0137]-p[0140] where a pressure animation is displayed to the user to indicate how much pressure should be applied to the display, where the rings increase or decrease based on the amount of pressure applied); wherein the pressure value is increased continuously (See; Figs. 68-74 where the user will continuously increase their pressure to hit the preregistered pressure points) and the enlarged pressure display region is smaller than and within a default pressure display region (See; Figs. 68-74 for an outer boundary (default pressure display region) where the hashed line circles (the current pressure value) remain smaller than and within the outer boundary).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Alameh’s color changing animation based on pressure to Kim’s image zooming animation based on pressure as another means of indicating the amount of pressure to the user through visual means. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the animation above as a mere design choice based on the specific device that it will be used for.	In regards to claim 15, Alameh teaches a non-transitory computer-readable storage medium storing a computer program, wherein the computer program causes a processor of an electronic device configured for in-display fingerprint identification to execute (See; Fig. 10 for processor system 1004 and memory devices 118): when a touch operation on a fingerprint detecting region in a display screen of See; Fig. 6, step 602); and when the pressure value is less than a preset pressure threshold, outputting pressure prompt information for the pressure value for increasing the pressure value, wherein the pressure prompt information indicates that the pressure value is less than the preset pressure threshold and prompts to increase the pressure value (See; Fig. 6 step 610, p[0056] for providing feedback indicating to the user whether the pressure applied needs to be increased or decreased); and wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen (See; p[0033], p[0056]-p[0059] for all types of pressure prompt information including audio, visual and vibration prompts. “For example, one color can be used to indicate that greater than the target pressure is being applied to the sensor structure 200, and a different color can be used to indicate that less than the target pressure is being applied to the sensor structure 200”); wherein the pressure value is increased continuously (See; Fig. 6 610 where the user will be indicated to increase pressure if less than the target pressure. Where any increase in pressure would be a continuous increase in pressure between the current pressure and the target pressure). Alameh fails to explicitly teach wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen comprising: displaying a pressure display region for the pressure value: and when the pressure value detected is increasing, enlarging the pressure display region with an increase of the pressure value to present an animation effect of enlarging the pressure display region; wherein the enlarged pressure display region is smaller than and within a default pressure display region.	However, Kim teaches wherein outputting pressure prompt information for the pressure value further comprises: playing a prompt animation on the display screen comprising: displaying a pressure display region for the pressure value: and when the pressure value detected is increasing, enlarging the pressure display region with an increase of the pressure value to present an animation effect of enlarging the pressure display region (See; Figs. 9-11 p[0076]-p[0077] where the user’s touch pressure to the content displayed directly effects how much the content is zoomed in or zoomed out. Also see Figs. 68-71 p[0137]-p[0140] where a pressure animation is displayed to the user to indicate how much pressure should be applied to the display, where the rings increase or decrease based on the amount of pressure applied); wherein the pressure value is increased continuously (See; Figs. 68-74 where the user will continuously increase their pressure to hit the preregistered pressure points) and the enlarged pressure display region is smaller than and within a default pressure display region (See; Figs. 68-74 for an outer boundary (default pressure display region) where the hashed line circles (the current pressure value) remain smaller than and within the outer boundary).	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Alameh’s color changing animation based on pressure to Kim’s image zooming animation based on pressure as another means of indicating the amount of pressure to the user through visual means. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to use the animation above as a mere design choice based on the specific device that it will be used for.	In regards to claim 20, Alameh teaches wherein the computer program further causes the processor to execute: when the pressure value is greater than or equal to the preset pressure threshold, collecting fingerprint information on the fingerprint detecting region; identifying the fingerprint information to obtain an identification result (See; Fig. 6, step 612 and p[0061]); and based on the identification result, performing at least one of: an unlocking operation; and a payment operation (See; p[0001] where fingerprint authentication is used to gain access (unlock) systems or devices).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627